Exhibit 10.1

Resolution of Board of Directors, June 3, 2011, establishing compensation for
non-management directors

 

Proposed Piedmont Director Compensation Structure Pay Component   Amount Annual
Board Retainer   $45,000* Board Meeting Fee   $1,500* per meeting Committee
Meeting Fee   $1,500* per meeting

Annual Independent Lead

Director Retainer

  $15,000*

Annual Committee Chair

Retainers

 

Audit:

$10,000*

Compensation:

$9,375*

Directors & Corporate

Governance: $9,375*

Benefits:

$5,000*

Finance:

$5,000*

Annual Equity Grant   $55,000

Initial Election Equity Grant

(one-time grant

for directors elected

subsequent to August 20,

2003)

  $15,500

*Inclusive of the 25% stock match assuming the Director takes all of his or her
retainers and attendance fees in the Company’s Dividend Reinvestment and Stock
Purchase Plan.

THEREFORE, LET IT BE RESOLVED, that the Board member compensation structure set
forth above is approved and will be effective November 1, 2011.